******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       ERNEST FRANCIS v. COMMISSIONER
               OF CORRECTION
                  (AC 34349)
                  (AC 34449)
         DiPentima, C. J., and Gruendel and Mihalakos, Js.
         Argued April 24—officially released July 15, 2014

   (Appeal from Superior Court, judicial district of
                Tolland, Newson, J.)
   Ernest Francis, self-represented, the appellant (peti-
tioner).
  Margaret Gaffney Radionovas, senior assistant
state’s attorney, with whom, on the brief, were Gail
P. Hardy, state’s attorney, and Jo Anne Sulik, senior
assistant state’s attorney, for the appellee (respondent).
                          Opinion

   PER CURIAM. The self-represented petitioner,
Ernest Francis, appeals from the denial of his petition
for certification to appeal from the judgment of the
habeas court denying his amended petition for a writ
of habeas corpus.1 First, the petitioner claims that the
habeas court abused its discretion in denying his peti-
tion for certification to appeal. Second, the petitioner
claims that the habeas court improperly (1) dismissed
his constitutional claims, (2) rejected his claims of inef-
fective assistance of counsel, and (3) denied him the
opportunity to subpoena certain witnesses. We dismiss
the appeal.
   In 1992, the petitioner was convicted of murder and
sentenced to fifty years incarceration. State v. Francis,
228 Conn. 118, 635 A.2d 762 (1993). In 1995, the peti-
tioner filed his first petition for a writ of habeas corpus.
After a trial, the court denied the petition and the peti-
tioner’s subsequent petition for certification to appeal.
See Francis v. Warden, Superior Court, judicial district
of Hartford–New Britain at Hartford, Docket No. CV-
XX-XXXXXXX (February 18, 1998), appeal dismissed, 63
Conn. App. 282, 775 A.2d 1004, cert. denied, 256 Conn.
933, 776 A.2d 1150 (2001). In 2000, the petitioner filed
his second petition for a writ of habeas corpus. After
a trial, the court denied the petition. This court affirmed
that judgment. Francis v. Commissioner of Correction,
142 Conn. App. 530, 66 A.3d 501, cert. denied, 310 Conn.
92, 177 A.3d 141 (2013). In 2008, the petitioner filed his
third petition for a writ of habeas corpus, the subject
of the present appeal.
   In a six count amended petition, the petitioner alleged
that (1) General Statutes § 54-46a, the statute providing
for probable cause hearings for persons charged with
crimes punishable by death or life imprisonment, is
unconstitutional, and (2) his prior habeas counsel pro-
vided ineffective assistance of counsel. The respondent,
the Commissioner of Correction, denied the allegations
and raised several special defenses. On October 28,
2011, the habeas court dismissed the petitioner’s consti-
tutional claims. On December 19, 2011, following an
evidentiary hearing, the habeas court rejected the peti-
tioner’s claims of ineffective assistance of counsel. Sub-
sequently, the petitioner filed a petition for certification
to appeal the habeas court’s decision, which was
denied. This appeal followed.
   ‘‘The standard of review and the hurdles a petitioner
must overcome to obtain appellate review of a habeas
court’s denial of a petition for a writ of habeas corpus
after certification to appeal has been denied are well
known. . . . In Simms v. Warden, 229 Conn. 178, 187,
640 A.2d 601 (1994), [our Supreme Court] concluded
that . . . [General Statutes] § 52-470 (b) prevents a
reviewing court from hearing the merits of a habeas
appeal following the denial of certification to appeal
unless the petitioner establishes that the denial of certi-
fication constituted an abuse of discretion by the habeas
court. In Simms v. Warden, 230 Conn. 608, 615–16, 646
A.2d 126 (1994), [our Supreme Court] incorporated the
factors adopted by the United States Supreme Court in
Lozada v. Deeds, 498 U.S. 430, 431–32, 111 S. Ct. 860,
112 L. Ed. 2d 956 (1991), as the appropriate standard
for determining whether the habeas court abused its
discretion in denying certification to appeal. This stan-
dard requires the petitioner to demonstrate that the
issues are debatable among jurists of reason; that a
court could resolve the issues [in a different manner];
or that the questions are adequate to deserve encourage-
ment to proceed further. . . . A petitioner who estab-
lishes an abuse of discretion through one of the factors
listed above must then demonstrate that the judgment
of the habeas court should be reversed on its merits.
. . . In determining whether the habeas court abused
its discretion [a reviewing court] necessarily must con-
sider the merits of the petitioner’s underlying claims to
determine whether the habeas court reasonably deter-
mined that the petitioner’s appeal was frivolous.’’ (Cita-
tion omitted; emphasis omitted; internal quotation
marks omitted.) Oliphant v. Commissioner of Correc-
tion, 146 Conn. App. 499, 513–14, 79 A.3d 77, cert.
denied, 310 Conn. 963, 83 A.3d 346 (2013).
   Having considered the merits of the petitioner’s
claims on appeal, we are not persuaded that the habeas
court abused its discretion in denying the petition for
certification to appeal, as the issues are not debatable
among jurists of reason, a court could not resolve the
issues in a different manner and the questions presented
are not adequate to deserve encouragement to pro-
ceed further.
   First, the petitioner’s claim that § 54-46a is unconsti-
tutional in that it fails to provide a right to disqualify
a judge, a right to an impartial tribunal or a right to
participate is meritless. The right of the accused to be
heard by an impartial tribunal is guaranteed by the state
and federal constitutions and need not be recited in
each statute delineating the criminal procedure of the
state. See Conn. Const., art. I, § 8; U.S. Const., amend.
VI. A mechanism to challenge the judge presiding at
the petitioner’s probable cause hearing and trial existed
at the time of those proceedings and exists today. Prac-
tice Book §§ 1-22 and 1-23 (formerly Practice Book
[1978–97] §§ 996 and 997).
  Second, the petitioner’s claims of ineffective assis-
tance of counsel are meritless in light of the habeas
court’s factual findings. Both attorneys alleged to have
performed ineffectively testified at the habeas trial and
expressly were found to be credible and to have per-
formed competently. The habeas court also expressly
found that the petitioner had failed to produce any
credible evidence supporting his allegations. The
habeas court specified that the petitioner had not met
his burden with respect to either performance or preju-
dice as to any of his claims. See Strickland v. Washing-
ton, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674
(1984) (requiring that habeas petitioner satisfy perfor-
mance prong, by demonstrating that counsel made
errors so serious that counsel was not functioning as
constitutionally guaranteed counsel, and prejudice
prong, by demonstrating reasonable probability that,
but for counsel’s unprofessional errors, result of pro-
ceeding would have been different). The habeas court’s
findings are supported by evidence in the record and
there is no basis to disturb them on appeal. Linarte v.
Commissioner of Correction, 147 Conn. App. 500, 504,
89 A.3d 1 (‘‘As an appellate court, we do not reevaluate
the credibility of testimony . . . . Rather, we must
defer to the [trier of fact’s] assessment of the credibility
of the witnesses based on its firsthand observation of
their conduct, demeanor and attitude.’’ [Internal quota-
tion marks omitted.]), cert. denied, 311 Conn. 944,
A.3d     (2014).
    Finally, the petitioner’s claims that the habeas court
improperly denied him the opportunity to subpoena
certain witnesses is meritless.2 The court is granted
broad discretion in issuing subpoenas for witnesses on
behalf of self-represented parties. Practice Book § 7-19
(‘‘[a] judge . . . may direct or deny the issuance of
subpoenas as such judge deems warranted under the
circumstances, keeping in mind the nature of the sched-
uled hearing and future opportunities for examination
of witnesses, as may be appropriate’’). The petitioner
has not presented any persuasive argument as to why
the habeas court’s decision not to issue subpoenas to
certain witnesses constitutes an abuse of that dis-
cretion.
  Accordingly, we conclude that all of the petitioner’s
claims are without merit and that the habeas court
acted properly in denying his petition for certification
to appeal.
      The appeal is dismissed.
  1
     On February 14, 2012, the petitioner filed two appeals from the same
underlying judgment of the habeas court, one to this court and one to our
Supreme Court. On April 20, 2012, our Supreme Court transferred the latter
appeal to this court pursuant to Practice Book § 65-4. On August 2, 2012,
by order of this court, the two appeals were consolidated pursuant to Prac-
tice Book § 61-7.
   2
     The petitioner also claims that the habeas court improperly denied him
access to the court when it did not review all of the evidence before it. The
petitioner relies exclusively on an excerpt of the hearing transcript wherein
the court states that ‘‘during lunch break, the court has taken the opportunity
to review, not all clearly, but a decent portion of the exhibits.’’ It cannot
be inferred from this single comment that the court failed to review the
entirety of the evidence at any point during the proceedings. Therefore, we
conclude that this claim is also meritless.